DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with the applicant’s representative, Tyler Drye on 1/26/22.
The application has been amended as follows: 
Cancel claims 6, 9-14 and 19-24.
Incorporate the cancelled claim 6 into claims 7, 15 and 17 and make said claims 7, 15 & 17 independent. 
Claims are amended as follow:
Claim 7: A semiconductor device, comprising: a plurality of transistor cells formed in a semiconductor layer; a current electrode formed to cover the plurality of transistor cells and serving as a current path when the plurality of transistor cells are in a conductive state; a wire bonded to the current electrode, thereby defining a wire bonding area at which the wire and the current electrode are bonded; and dummy cells, which do not perform a bipolar operation, formed in the semiconductor layer at least below a central portion of the wire bonding area, wherein each of the plurality of transistor cells includes a gate insulating film formed on the semiconductor layer, a gate electrode formed on the gate insulating film, a first impurity diffusion layer of a first conductivity type formed on a surface portion of the semiconductor layer and serving as the current path when the transistor cells are in a conductive state, a second impurity diffusion layer of a second conductivity type adjacent to the gate electrode via the gate insulating film and in which a channel serving as the current path when the transistor cells are in a conductive state is formed, and a contact structure through which the first impurity diffusion layer and the current electrode are connected, and each of the dummy cells does not include at least one of the first impurity diffusion layer, the gate electrode, and the contact structure; 

Claim 15: A semiconductor device, comprising: a plurality of transistor cells formed in a semiconductor layer; a current electrode formed to cover the plurality of transistor cells and serving as a current path when the plurality of transistor cells are in a conductive state; a wire bonded to the current electrode, thereby defining a wire bonding area at which the wire and the current electrode are bonded; and dummy cells, which do not perform a bipolar operation, formed in the semiconductor layer at least below a central portion of the wire bonding area, wherein each of the plurality of transistor cells includes a gate insulating film formed on the semiconductor layer, a gate electrode formed on the gate insulating film, a first impurity diffusion layer of a first conductivity type formed on a surface portion of the semiconductor layer and serving as the current path when the transistor cells are in a conductive state, a second impurity diffusion layer of a second conductivity type adjacent to the gate electrode via the gate insulating film and in which a channel serving as the current path when the transistor cells are in a conductive state is formed, and a contact structure through which the first impurity diffusion layer and the current electrode are connected, each of the dummy cells does not include at least one of the first impurity diffusion layer, the gate electrode, and the contact structure, 
 

Claim 17: A semiconductor device, comprising: a plurality of transistor cells formed in a semiconductor layer; a current electrode formed to cover the plurality of transistor cells and serving as a current path when the plurality of transistor cells are in a conductive state; a wire bonded to the current electrode, thereby defining a wire bonding area at which the wire and the current electrode are bonded; and dummy cells, which do not perform a bipolar operation, formed in the semiconductor layer at least below a central portion of the wire bonding area, wherein each of the plurality of transistor cells includes a gate insulating film formed on the semiconductor layer, a gate electrode formed on the gate insulating film, a first impurity diffusion layer of a first conductivity type formed on a surface portion of the semiconductor layer and serving as the current path when the transistor cells are in a conductive state, a second impurity diffusion layer of a second conductivity type adjacent to the gate electrode via the gate insulating film and in which a channel serving as the current path when the transistor cells are in a conductive state is formed, and a contact structure through which the first impurity diffusion layer and the current electrode are connected, each of the dummy cells does not include at least one of the first impurity diffusion layer, the gate electrode, and the contact structure, 
Allowable Subject Matter
Claims 7-8, 15-16 & 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 7, the prior art of record fails to teach or suggest, a semiconductor device, comprising:  
a plurality of transistor cells formed in a semiconductor layer;  
a current electrode formed to cover the plurality of transistor cells and serving as a current path when the plurality of transistor cells are in a conductive state;  
a wire bonded to the current electrode, thereby defining a wire bonding area at which the wire and the current electrode are bonded; and  
dummy cells, which do not perform a bipolar operation, formed in the semiconductor layer at least below a central portion of the wire bonding area, wherein  
each of the plurality of transistor cells includes  
	a gate insulating film formed on the semiconductor layer,  
	a gate electrode formed on the gate insulating film,  

	a second impurity diffusion layer of a second conductivity type adjacent to the gate electrode via the gate insulating film and in which a channel serving as the current path when the transistor cells are in a conductive state is formed, and  
	a contact structure through which the first impurity diffusion layer and the current electrode are connected, 
each of the dummy cells does not include at least one of the first impurity diffusion layer, the gate electrode, and the contact structure,
some of the plurality of transistor cells are formed below the wire bonding area excluding the central portion of the wire bonding area, and  
a width of the first impurity diffusion layer of each transistor cell below the wire bonding area is narrower than a width of the first impurity diffusion layer of each transistor cell outside the wire bonding area.  
Claims 8 is allowed as being directly or indirectly dependent of the allowed independent base claim 7.

With respect to claim 15, the prior art of record fails to teach or suggest, wherein a semiconductor device, comprising:  
a plurality of transistor cells formed in a semiconductor layer;  
a current electrode formed to cover the plurality of transistor cells and serving as a current path when the plurality of transistor cells are in a conductive state;  

dummy cells, which do not perform a bipolar operation, formed in the semiconductor layer at least below a central portion of the wire bonding area, wherein  
each of the plurality of transistor cells includes  
	a gate insulating film formed on the semiconductor layer,  
	a gate electrode formed on the gate insulating film,  
	a first impurity diffusion layer of a first conductivity type formed on a surface portion of the semiconductor layer and serving as the current path when the transistor cells are in a conductive state,  
	a second impurity diffusion layer of a second conductivity type adjacent to the gate electrode via the gate insulating film and in which a channel serving as the current path when the transistor cells are in a conductive state is formed, and  
	a contact structure through which the first impurity diffusion layer and the current electrode are connected, 
each of the dummy cells does not include at least one of the first impurity diffusion layer, the gate electrode, and the contact structure,
some of the plurality of transistor cells are formed below the wire bonding area excluding the central portion of the wire bonding area, and  
a peak concentration of an impurity of the second impurity diffusion layer of each transistor cell below the wire bonding area is higher than a peak concentration of an impurity of the second impurity diffusion layer of each transistor cell outside the wire bonding area.  


With respect to claim 17, the prior art of record fails to teach or suggest, a semiconductor device, comprising:  
a plurality of transistor cells formed in a semiconductor layer;  
a current electrode formed to cover the plurality of transistor cells and serving as a current path when the plurality of transistor cells are in a conductive state;  
a wire bonded to the current electrode, thereby defining a wire bonding area at which the wire and the current electrode are bonded; and  
dummy cells, which do not perform a bipolar operation, formed in the semiconductor layer at least below a central portion of the wire bonding area, wherein  
each of the plurality of transistor cells includes  
	a gate insulating film formed on the semiconductor layer,  
	a gate electrode formed on the gate insulating film,  
	a first impurity diffusion layer of a first conductivity type formed on a surface portion of the semiconductor layer and serving as the current path when the transistor cells are in a conductive state,  
	a second impurity diffusion layer of a second conductivity type adjacent to the gate electrode via the gate insulating film and in which a channel serving as the current path when the transistor cells are in a conductive state is formed, and  
	a contact structure through which the first impurity diffusion layer and the current electrode are connected, 

some of the plurality of transistor cells are formed below the wire bonding area excluding the central portion of the wire bonding area, and  
a thickness of the gate electrode of each transistor cell below the wire bonding area is greater than a thickness of the gate electrode of each transistor cell outside the wire bonding area.  
Claims 18 is allowed as being directly or indirectly dependent of the allowed independent base claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894